—Appeal by the *544defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered February 17, 1998, .convicting him of rape in the second degree and sodomy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his convictions for rape in the second degree and sodomy in the second degree violated due process because he could not assert as a defense that he did not know that the complainant was less than 14 years old. However, the defendant failed to preserve this contention for appellate review (see, People v Iannelli, 69 NY2d 684; People v Dozier, 52 NY2d 781). In any event, the defendant’s convictions for rape in the second degree and sodomy in the second degree do not violate due process notwithstanding the defendant’s reasonable belief that the complainant was over 14 years old (see, United States v Balint, 258 US 250; People v Dozier, 72 AD2d 478, 485-486, affd 52 NY2d 781, supra; cf., People v Washington, 156 AD2d 496). Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur. ■.